ITEMID: 001-82728
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF NIECKO v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-3
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1957 and lives in Łęczna.
5. On 18 October 2000 the applicant was arrested on suspicion of having committed a number of offences in an organised criminal group.
6. On 20 October 2000 the Lublin District Court remanded the applicant in custody. The applicant's detention was subsequently prolonged by the courts on 16 January 2001, 17 March 2001, 7 August 2001, 10 October 2001 and 9 January 2002.
7. On 10 April 2002 the Lublin Court of Appeal ordered that the applicant and his 3 co-accused be kept in custody until 18 June 2002. It relied on the reasonable suspicion that the applicant had committed the offences with which he had been charged. The Court of Appeal also found that there was a reasonable risk that the applicant would obstruct the proceedings, given the serious nature of the charges and the fact that they concerned an organised criminal group. It further relied on the severity of the anticipated penalty and the complexity of the case.
8. On 11 June 2002 the prosecution filed with the Lublin Regional Court a bill of indictment against the applicant. The applicant was charged, inter alia, with acting in and leading an organised armed criminal group, ordering murder, extortion and supplying drugs.
9. On 14 June 2002 the Lublin Regional Court extended the applicant's detention until 30 September 2002, referring to the severity of the anticipated penalty.
10. On 25 September 2002 the Lublin Court of Appeal prolonged the applicant's detention until 3 February 2003. In addition to the grounds invoked in the detention order of 14 June 2002, the Court of Appeal relied on the complexity of the case and the number of charges.
11. On 29 January 2003 the Court of Appeal ordered that the applicant and 3 of his co-accused be held in custody until 30 June 2003. It invoked the same grounds as in its earlier decision.
12. On 25 June 2003 the Court of Appeal prolonged the applicant's detention until 30 October 2003. In addition to the grounds previously invoked, it held that the volume of evidence and the need to proceed smoothly with the trial justified the applicant's continued detention.
13. On 22 October 2003 the Court of Appeal extended the applicant's detention until 31 January 2004. It observed that holding the applicant in custody was the only measure which could secure the proper conduct of the proceedings, having particular regard to the security of anonymous witnesses who had been heard in the proceedings. It also considered that the case was particularly complex within the meaning of Article 263 § 4 of the Code of Criminal Procedure.
14. The applicant's detention was subsequently prolonged by the Court of Appeal on 30 December 2003 (until 19 March 2004) and 17 March 2004 (until 5 June 2004). The court invoked the same grounds as in its earlier decisions.
15. On 2 June 2004 the Court of Appeal prolonged the applicant's detention until 5 September 2004. Having regard to the organised character of the alleged criminal activities, it held that the applicant's detention was necessary in order to prevent him and the other co-accused from interfering with the proceedings. On 11 August 2004 the Court of Appeal ordered that the applicant be held in custody until 5 December 2004. It relied on the same grounds as previously.
16. The trial court held about 59 hearings. On 3 December 2004 the Lublin Regional Court delivered a judgment. It convicted the applicant of most of the charges and acquitted him of one charge (ordering murder). It sentenced him to seven years' imprisonment and a fine.
17. The applicant appealed against the first-instance judgment. He remained in detention pending appeal. On 4 October 2005 the Court of Appeal upheld the Regional Court's judgment for the most part. It remitted the case only in respect of one charge of which the applicant had been acquitted.
18. In the course of the proceedings the applicant filed a number of applications for release on health grounds. However, the courts, having regard to the relevant expert reports, refused all those applications. He also unsuccessfully appealed against decisions prolonging his detention on remand.
19. The relevant domestic law and practice regarding the imposition of detention on remand (tymczasowe aresztowanie), the grounds for its prolongation, release from detention and rules governing other, so-called “preventive measures” (środki zapobiegawcze) at the material time are stated in the Court's judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
